 534DECISIONSOF NATIONALLABOR RELATIONS BOARDUnited Brotherhood of Carpenters and Joiners ofAmerica,Floor Coverers and Decorators,Local Un-ion 1759,AFL-CIOandSam D.Stern FurnitureCompany,Inc.andInternational Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpersof America,Local 872,Party to Contract.Case 6-CD-374May 25, 1971DECISION AND DETERMINATION OFDISPUTEBY MEMBERS FANNING, BROWN, AND KENNEDYThis a proceeding under Section 10(k) of the Na-tional Labor Relations Act, as amended, following acharge filed on December 30, 1970, by Sam D. SternFurniture Company, Inc., hereinafter called Stern orthe Employer, alleging that United Brotherhood ofCarpenters and Joiners of America, Floor Coverers andDecorators, Local Union 1759, AFL-CIO, hereinaftercalled Carpenters or Respondent, had violated Section8(b)(4)(D) of the Act. A hearing was held pursuant tonotice at Pittsburgh, Pennsylvania, on February 22,1971, before Hearing Officer Peter B. Hoffman. TheEmployer, the Carpenters, and the InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, Local 872, hereinaftercalled Teamsters appeared at the hearing and wereafforded full opportunity to be heard, to examine andcross-examine witnesses, and to adduce evidence bear-ing on the issues. None of the parties filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The rulings of the Hearing Officer made at the hear-ing are free from prejudicial error and are herebyaffirmed.Upon the entire record in this case, the Board makesthe following findings:1.THE EMPLOYERThe parties stipulated that the Employer is a Penn-sylvania corporation with its principal office located inMonessen, Pennsylvania; that it is engaged in the retailand nonretail sale of furniture and carpeting; that dur-ing the past 12-month period the Employer's grossvolume of business was in excess of $500,000; and thatduring the same period the Employer sold goods valuedin excess of $50,000, which it received directly frompoints outside the Commonwealth of Pennsylvania.Upon the basis of the facts the parties so stipulated, wefind that the Employer is engaged in a business affectingcommerce within the meaning of Section 2(6) and (7)190 NLRB No. 103of the Act, and that it will effectuate the policies of theAct to assert jurisdiction in this proceeding.II.THE LABOR ORGANIZATIONSThe recordshows,and we find,that the Teamstersand Carpenters are labor organizations within themeaning of Section 2(5) of the Act.IIITHEDISPUTEA. TheWork at IssueThis proceeding arises out of a dispute over whetherthe work of installing carpeting on the floors of Execu-tive House, an apartment building under constructioninWashington, Pennsylvania, shall be assigned tomembers of the Carpenters or retained by employees ofthe Employer represented by the Teamsters.B. Background and Facts of the DisputeThe Employer has a contract with Executive House,which is valued in excess of $57,000, to provide andinstall carpeting throughout the building. On Decem-ber 28, 1970, the Employerassignedthe work to fourof its employees, who are represented by the Teamsters.The Emplgyer has been a member of a multiemployerassociation of furniture dealers which has entered intosuccessive collective-bargaining agreements with theTeamsters for over 30 years.Leonard Stern, the Employer's president, testifiedthat on December 30, 1970, he was called on the tele-phone by Joe Poplowski, Respondent's business repre-sentative. According to Stern, Poplowski told him thathe would picket the entire job, which involved subcon-tractors other than the Employer, and close it down ifthe Employer did not get his men off and use Respond-ent'smen to install the carpeting. Stern also testifiedthat Poplowski told him that pickets would be therewithin the hour. It appears that no picketing occurred.Stern also stated that Poplowski said that the Employerwas giving him troubleagain,mentioning the 1969Whitehall store incident. There was testimony that onone occasion in 1969, the Employer subcontracted outthe installation of carpeting at its own store in White-hall,Pennsylvania, using employees who were mem-bers of Respondent, as a result of Respondent's threatsto stop the further building of that store if the Em-ployer did not use Respondent's members. Poplowskidenied this testimony.John V. Fetchko, a carpet mechanic employed by theEmployer and the Teamsters Union steward at the Em-ployer's Monessen store, testified that on December 30,1970, he overheard a conversation between Poplowskiand Albert Leone, another carpet mechanic employedby the Employer, in which Poplowski said that he was CARPENTERS, LOCAL 1759535going to have people on the jobsite to picket within anhour in order to close down the job and Poplowski alsomade reference to the Whitehall incident.'Poplowski testified that on December 30, 1970, hecalled Stern and said in substance that the ExecutiveHouse project was within the jurisdiction of his Union,to which Stern replied, "Okay, I will pull the men offthe job as of today. I will not let them go back until wecan conclude whose jurisdiction this work is." Poplow-ski testified that thereupon he thanked Stern and hungup. At one point in his testimony, Poplowski deniedmaking any threat to picket or telling Stern he bettertake the men off the job. However, at another point inhis testimony, Poplowski said that he might have men-tioned to Leone that Respondent "would still havepickets on the job, but not that [Respondent] would useany force." Poplowski admitted that he told Respond-ent's steward, who was employed on the ExecutiveHouse jobsite, that Poplowski would have pickets therewithin the hour on the jobsite.The parties stipulated that no labor organization hasbeen certified by the Board to perform this work; theEmployer has not been ordered to bargain with Re-spondent as the representative of the employees per-forming this work; and the disputed work has not beenthe subject of any grievance or award with respect tothe parties involved in the instant proceeding.area considered by the Board in determining area prac-tice.Respondent also asserts that the area practice inthe two-county area covered by the Employer's mul-tiemployer labor contract supports assignment of thedisputed work to employees represented by itself. Re-spondent contends that reliance should not be placedon the terms of the collective-bargaining agreement asit only contains one mention of carpet layers and thatis located on the last page of the contract. Respondentalso relies on the fact that the Teamsters has never beencertified to represent the Employer's employees nor hasa Board election been held among them.The Teamsters, as stated at the hearing, contendsthat the fact that Respondent may be a craft union thatgenerally represents carpet layers should not precludeassigning such work to the employees of the Employerrepresented by it who have, by ratifying the past con-tract, elected to be represented by it in matters regard-ing wages, hours, and conditions of employment withthis particular Employer. Finally, the Teamsters con-tends that there is no basis for a 10(k) hearing as theemployees it represents are regular employees of theEmployer who have been in the employ of this com-pany for many years prior and subsequent to the assign-ment to them of the disputed work.C. Contentionsof thePartiesThe Employer's position,as expressed at the hearing,is that its employees representedby theTeamstersshould retain the work because of economy and effi-ciency derived from the fact that it pays its employeeson an incentive basis while the employees representedby Respondent are hourly paid.It further claims thatits employees are experienced carpet installers, are atleast as skilled and efficient as the employees repre-sented by Respondent, and can perform the work in asafemanner.In addition,the Employer relies on itspast practice,the area practice in the two-county areawhich is covered by the multiemployer labor agreementwith the Teamsters to which it is a party,and the termsof the aforesaid agreement.Respondent's view,as expressed at the hearing, isthat the employees represented by it are craftsmen andas such have greater expertise,knowledge, and experi-ence than the employees of the Employer representedby the Teamsters.Respondent also contends that thedisputed work falls within its jurisdictionby virtue ofthe fact that its members,as employees of departmentstores and carpet dealers,have performed this workthroughout western Pennsylvania,which should be the'The record shows that Leone was to be the Employer's primary witness,but was unable to testify as he was hospitalizedD. Applicability of theStatuteBefore the Board may proceed with a determinationof the dispute pursuant to Section10(k) of the Act, itmust be satisfied that there is reasonable cause to be-lieve that Section 8(b)(4)(D) has been violated. As setforth previously,Stern and Fetchko testified that Re-spondent threatened to cause a work stoppage on theExecutive House jobsite unless its demand was met thatthe Employer assign the installation of the carpeting tocarpenters rather than to employees of the Employerrepresented by Teamsters.While denying that he di-rectly threatened Stern with picketing if he did notassign the work to Respondent'smembers,Poplowskiadmitted that he told his own steward on the ExecutiveHouse jobsite that he would have pickets on the jobsitewithin the hour and that he might also have told Leone,one of the employees of the Employer represented bythe Teamsters,that Respondent"would still have pick-ets on the job.... "Before making a jurisdictional dispute determina-tion,the Board is not required to find that a violationof Section 8(b)(4)(D)did in fact occur, but only thatreasonable cause exists to find such a violation. With-out ruling on the credibility of the testimony in issue,we conclude that there is reasonable cause for believingthat a violation of Section8(b)(4)(D) has occurred, and 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the dispute is properly before the Board for deter-mination.'E.Merits ofthe DisputeSection 10(k) of the Act requires the Board to makean affirmative award of disputed work after giving dueconsideration to various relevant factors.'As the Boardhas stated,its determination in a jurisdictional disputecase is an act of judgment based upon commonsenseand experience in the weighing of these factors.' Thefollowing factors are relevant in making a determina-tionof thedispute:1.Collective-bargaining agreementThe Employer, as the member of a multiemployerassociation, the Furniture Companies of the Monon-gahela Valley, has had collective-bargaining agree-ments with the Teamsters for over 30 years. The cur-rent contract provides that "Any employee who shalllay carpet shall receive the Repairmen's rate during theperiod when he is laying carpet." It is uncontradictedthat the employeees of the Employer who were as-signed the disputed work and who spend 99 percent oftheir time installing carpeting, receive all the benefits ofthe collective-bargaining agreement.' Respondent hasno contract with the Employer, nor has it ever soughtto represent any employees of the Employer.2.Company practiceThe Employer's president testified that in the pastthe Employer has consistently assigned all carpet in-stallationwork to its employees represented by theTeamsters except when the Employer has been toobusy to handle the work, and except for the one occa-sion mentioned above concerning the Whitehall store.At no time has the one company to which it has sub-contracted such work, whose employees are repre-sented by Respondent, done more than 5 percent of theEmployer's carpet installation work.ILocals 138, 138A, 138B, 138C, and 138D, International Union ofOper-ating Engineers, AFL-CIO (Cafasso Lathing & Plastering, Inc),149 NLRB156, 158, 159'N L R B v Radio & Television Broadcast Engineers Union, Local 1212,International Brodieihood of Electrical Workers (Columbia BroadcastingSystem),364 U S 5734International Association of Machinists (J A Jones Construction Com-pany),135 NLRB 1402'When not installing carpeting these employees function as furniturerepairmen3.Area practiceThe Employer presented evidence that a majority ofthe carpet installation in the two-county MonongahelaValley area is done by the furniture companies in theValley, whose employees, if they are unionized, are allrepresented by the Teamsters. Respondent presentedevidence that its members, as employees of departmentstores and carpet dealers, have performed this work innine counties in western Pennsylvania, including thecounty in which the Employer's store in question islocated. Respondent also introduced testimony that theEmployer and other members of its multiemployer as-sociation have subcontracted out carpet installationwork to other nonfurniture dealers whose employeeshave been members of Respondent, that Respondenthas 10 to 20 men daily in the Monongahela Valley areadoing carpet installation work, and that about 25 per-cent of the carpet installation work in the MonongahelaValley area is done by its members.3. Skills of the employeesThe employees of the Employer represented by theTeamsters have been performing this work regularlyfor over 30 years and the Employer is, as testified by itspresident, satisfied with the skills and safety perform-ance of its employees. Respondent presented evidencethat it has a formal schooling program for apprenticesthat is registered with the Federal Department of Ap-prenticeshipTraining, Pennsylvania Department ofLabor, and that its members are required to maintain144 hours a year of related training, plus on-the-jobtraining for a 4-year period.4.Economy and efficiency factorsThe Employer's president testified that it is moreeconomical and efficient to assign the disputed work toits own employees represented by the Teamsters, whoare paid on an incentive yardage basis, than to assignthe work to Respondent's members, who are paid on anhourly basis.ConclusionBased upon the entire record, and after full consider-ation of all relevant factors, we conclude that the workin dispute should be assigned to the employees em-ployed by the Employer and currently represented bythe Teamsters, rather than to carpet layers representedby Respondent. We reach this conclusion relying onthe Employer's assignment of the carpet installationwork to the carpet mechanics who are part of its workforce, the fact that the assignment is consistent with theEmployer's past practice and the current collective-bargaining contract with the Teamsters; the Em- CARPENTERS, LOCAL 1759537ployer's satisfaction with the performance of its em-ployees; and the efficiency and economy of operationsthat will result from such assignment.Inmaking this determination, we shall award thedisputed work to the Employer's employees who arerepresented by the Teamsters, but not to that Union orto its members. In consequence, we shall also deter-mine that Respondent was not and is not entitled, bymeans proscribed by Section 8(b)(4)(D) of the Act, toforce or require the Employer to assign the disputedwork to its members.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National Labor Re-lations Act, as amended, and on the basis of the forego-ing findings and the entire record in this case, the Na-tionalLabor Relations Board makes the followingdetermination of dispute.A. Employees of Sam D Stern Furniture Company,Inc., currently represented by International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, Local 872, are entitled to performthe following work:Installation of carpeting on the floors of ExecutiveHouse in Washington, Pennsylvania.B. United Brotherhood of Carpenters and Joiners ofAmerica, Floor Coverers and Decorators, Local Union1759, AFL-CIO, is not entitled by means proscribed bySection 8(b)(4)(D) of the Act to force or require SamD. Stern Furniture Company, Inc , to assign all theabove-described work to its members or to employeesthat it represents.C. Within 10 days from the date of this Decision andDetermination of Dispute, United Brotherhood of Car-penters and Joiners of America, Floor Coverers andDecorators, Local Union 1759, AFL-CIO, shall notifythe Regional Director for Region 6, in writing, whetheritwill refrain from forcing or requiring Sam D. SternFurniture Company, Inc., by means proscribed by Sec-tion 8(b)(4)(D) of the Act, to assign the work in disputeexclusively to individuals that it represents, rather thanto employees of Sam D. Stern Furniture Company,Inc.,represented by International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, Local 872.